           Case 3:19-cv-01905-JD Document 168 Filed 01/25/21 Page 1 of 7



 1 Michael T. Pieja (CA Bar No. 250351)
   Alan E. Littmann (pro hac vice)
 2 Doug Winnard (CA Bar No. 275420)

 3 Emma C. Ross (pro hac vice)
   Shu Zhang (pro hac vice)
 4 GOLDMAN ISMAIL TOMASELLI
     BRENNAN & BAUM LLP
 5 200 S. Wacker Dr., 22nd Floor
   Chicago, IL 60606
 6
   Tel: (312) 681-6000
 7 Fax: (312) 881-5191
   mpieja@goldmanismail.com
 8 alittmann@goldmanismail.com
   dwinnard@goldmanismail.com
 9 eross@goldmanismail.com
   szhang@goldmanismail.com
10

11 (Additional counsel listed in signature block)

12 Attorneys for Defendant Apple Inc.

13                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14                                    SAN FRANCISCO DIVISION
15 UNILOC 2017 LLC,
                                                        Case No.   Case No. 3:19-cv-01905-JD
16                  Plaintiff,                          DEFENDANT APPLE INC.’S
17                                                      ADMINISTRATIVE MOTION FOR
            v.
                                                        RELIEF FROM PROTECTIVE ORDER
18 APPLE INC.,
                                                        JUDGE: Hon. James Donato
19                  Defendant.
20

21

22

23

24

25

26

27

28

     APPLE’S ADMINISTRATIVE MOTION                  i                            CASE NO. 3:19-cv-01905-JD
     FOR RELIEF FROM PROTECTIVE ORDER
           Case 3:19-cv-01905-JD Document 168 Filed 01/25/21 Page 2 of 7



 1          In accordance with Civil Local Rule 7-11, Apple Inc. (“Apple”) submits this motion for an
 2 order granting relief from the Protective Order in this litigation.

 3          Apple and Intel Corporation filed suit against various defendants, including Uniloc 2017
 4 LLC (“Uniloc”), on November 20, 2019 in Intel Corp. v. Fortress Investment Group, et al., 3:19-

 5 cv-07651-EMC (N.D. Cal.) (“Antitrust Litigation”). On August 4, 2020, Apple and Intel filed an

 6 amended complaint. In their complaint and amended complaint, Apple and Intel are challenging the

 7 defendants’, including Uniloc’s, anticompetitive scheme of acquiring substitute and complementary

 8 patents in particular markets relating to electronic devices and components or software therein and

 9 processes used to manufacture them, and then using their aggregated portfolio to obtain patent

10 royalties greatly exceeding the value of the alleged inventive contributions of and competitive

11 prices for the patents. Apple and Intel have alleged in the Antitrust Litigation that the patent

12 asserted in this litigation, U.S. Patent No. 6,856,616 (“the ’616 patent”) is one of those that has

13 been aggregated anticompetitively. A manifestation of Fortress Investment Group’s (“Fortress”)

14 and Uniloc’s enforcement activity, on those substitute and complementary patents, is the barrage of

15 35 patents they have alleged Apple infringes across 24 U.S. lawsuits, including this one.

16          On January 6, 2021, the district court dismissed Apple and Intel’s amended complaint and
17 noted that Apple and Intel “could have . . . asked the courts presiding over [the Uniloc]

18 infringement suits [against Apple] for relief from the protective order so that they could make a

19 filing under seal in this case” in order to provide evidence to support these allegations, including

20 about how much [Uniloc] “paid to acquire” patents at issue in the markets. (Antitrust Litig., Dkt.

21 No. 230 at 26, n.9.) The district court further noted “shortcomings” it perceived in Apple and Intel’s

22 allegations about how the defendants are alleged to have “extracted supracompetitive royalties,”

23 including that (1) the amended complaint “provided no information about, e.g., what these

24 companies [which licensed specified patents from Uniloc] paid as part of their settlements with

25 Uniloc,” (2) there are no allegations regarding whether the patents identified in the amended

26 complaint “represent the ‘crown jewels’ of the field or just a small portion of a large field of

27 substitutes,” and (3) Apple and Intel “failed to make allegations tying the pricing differential to

28 aggregation of the patents at issue” in the amended complaint. (Id. at 23–27.) The district court

     APPLE’S ADMINISTRATIVE MOTION                     1                            CASE NO. 3:19-cv-01905-JD
     FOR RELIEF FROM PROTECTIVE ORDER
            Case 3:19-cv-01905-JD Document 168 Filed 01/25/21 Page 3 of 7



 1 granted Apple and Intel leave to file a second amended complaint within 30 days, i.e., by February

 2 5, 2021.

 3          Apple and Intel intend to overcome these perceived shortcomings in a second amended
 4 complaint. To support the allegations in that complaint, Apple seeks limited relief from the

 5 protective order in the instant action to file under seal in the Antitrust Litigation (1) information

 6 describing the historical prices Uniloc paid for the ’616 patent, such as the purchase price Uniloc

 7 paid to the prior owner, Hewlett-Packard, for the patent portfolio encompassing the ’616 patent, (2)

 8 information describing the damages demands regarding the value or significance of the ’616 patent

 9 that Uniloc has put forth in this litigation, and (3) information describing Fortress’s and Uniloc’s

10 strategies to seek supracompetitive royalties. In particular, Apple requests permission (1) to share

11 on an Outside Attorneys’ Eyes Only basis the following information and documents with counsel

12 for Apple and Intel in the Antitrust Litigation and (2) for counsel for Apple and Intel in the

13 Antitrust Litigation to file under seal in the Antitrust Litigation portions of the following documents

14 and the information contained in them:

15      •   The price paid by Uniloc Luxembourg S.A. to acquire the portfolio that includes the
16          ’616 patent, as reflected in its Patent Sale Agreement with Hewlett Packard Enterprise
17          Development,        LP      and     Hewlett         Packard    Enterprise       Company
18          (UNILOC_APPLE_1905_3559–UNILOC_APPLE_1905_3573).
19      •   The strategy of Uniloc entities and Fortress to acquire patents for the purpose of
20          seeking supracompetitive royalties, as reflected in Fortress memoranda analyzing
21          Uniloc and its acquisition and assertion strategies (UNILOC_APPLE_358_1023–34;
22          UNILOC_FORTRESS_000050–132; UNILOC_FORTRESS_000392–440; UNILOC_
23          FORTRESS_000441–51; UNILOC_FORTRESS_000452–86).
24      •   The damages demands made by Uniloc for the ’616 patent, as reflected in Uniloc’s
25          Patent Local Rule 3-8 Disclosures in this matter.
26          Apple’s Request for Relief from the Protective Order Should Be Granted
27          The Ninth Circuit “strongly favors disclosure to meet the needs of parties in pending
28 litigation.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 475 (9th Cir. 1992). When

     APPLE’S ADMINISTRATIVE MOTION                    2                              CASE NO. 3:19-cv-01905-JD
     FOR RELIEF FROM PROTECTIVE ORDER
           Case 3:19-cv-01905-JD Document 168 Filed 01/25/21 Page 4 of 7



 1 evaluating whether to grant relief from a protective order, the court considers “the relevance of the

 2 protected discovery to the collateral proceedings and its general discoverability therein.” Foltz v.

 3 State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1132 (9th Cir. 2003). Next, the court considers the

 4 reliance interest of the party opposed to the relief; however, where a blanket protective order is at

 5 issue, “any legitimate interest . . . can be accommodated by placing [the collateral litigants] under

 6 the same restrictions on use and disclosure contained in the original protective order.”’ Id. at 1133.

 7 Applying this framework, Apple’s limited request should be granted.

 8          First, the limited information sought is relevant to Apple’s allegations that aggregation of
 9 patents by Uniloc and other of the Antitrust Litigation defendants in patent markets has reduced

10 competition and resulted in supracompetitive royalties. In particular, this information is relevant to

11 showing that following Uniloc’s acquisition of the ’616 patent, it has sought supracompetitive

12 royalties, which Apple alleges are a result of the anticompetitive conduct at issue in the Antitrust

13 Litigation. Indeed, the court’s order in the Antitrust Litigation makes clear that Apple and Intel

14 should seek leave to include such information in an amended complaint. (See Antitrust Litig., Dkt.

15 No. 230 at 26 n.9.) Accordingly, disclosure of these documents would be consistent with Ninth

16 Circuit precedent favoring disclosure to meet the needs of parties in pending litigation. See

17 Beckman, 966 F.2d at 476; Foltz, 331 F.3d at 1131; CBS Interactive, Inc. v. Etilize, Inc., 257 F.R.D.

18 195, 204–06 (N.D. Cal. 2009) (allowing the plaintiff to use confidential material produced by the

19 defendant to pursue claims against the defendant in state court).

20          Second, Uniloc’s confidentiality interests in the documents will be maintained by restricting
21 access to outside counsel in the Antitrust Litigation subject to the terms of the Protective Order in

22 this litigation and filing the confidential portions of Apple and Intel’s second amended complaint

23 under seal. Purchase price and settlement amounts are considered trade secret information. See, e.g.,

24 In re Electronic Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (pricing terms, royalty rates,

25 guaranteed minimum payment terms of licensing agreement constituted trade secret); Powertech

26 Tech., Inc., v. Tessera, Inc., No. 4:11-cv-06121-CW, 2012 U.S. Dist. LEXIS 75831, at *5 (N.D.

27 Cal. May 31, 2012) (“compelling reasons to seal” license agreement). In the Antitrust Litigation,

28 the court has previously granted sealing requests relating to information about Intel’s license and/or

     APPLE’S ADMINISTRATIVE MOTION                    3                             CASE NO. 3:19-cv-01905-JD
     FOR RELIEF FROM PROTECTIVE ORDER
           Case 3:19-cv-01905-JD Document 168 Filed 01/25/21 Page 5 of 7



 1 patent purchase agreements with third parties and information about negotiations between either

 2 Intel or Apple and one or more defendants or non-parties contained in the original and amended

 3 complaints. (See, e.g., Antitrust Litig., Dkt. No. 54 at 1; id., Dkt. No. 193 at 1; id., Dkt. No. 215 at

 4 1.) That court has also previously sealed information about damages demands that a defendant in

 5 the Antitrust Litigation regards as confidential. (See id., Dkt. No. 193 at 1.) Moreover, the January

 6 6, 2021, ruling in the Antitrust Litigation specifically notes that Apple and Intel could seek relief

 7 from the protective order in other litigations “so that they [Apple and Intel] could make a filing

 8 under seal in this case,” i.e., the Antitrust Litigation. (Id., Dkt. No. 230 at 26 n.9.)

 9          The Court should grant relief from the Protective Order to allow Apple to include (under
10 seal) the information described above in their second amended complaint in the Antitrust Litigation.

11 Apple respectfully requests that the Court do so by February 1, 2021, in advance of the February 5,

12 2021, deadline for filing a second amended complaint in the Antitrust Litigation.

13
            Apple contacted counsel for Uniloc and Fortress to request its agreement to this request but
14
     was unable to obtain agreement. (Declaration of Doug Winnard ¶ 6.)
15

16

17 DATED: January 25, 2021                          Respectfully submitted,

18
                                                     /s/ Doug Winnard
19                                                  Michael T. Pieja (CA Bar No. 250351)
                                                    Alan E. Littmann (pro hac vice)
20
                                                    Doug Winnard (CA Bar No. 275420)
21                                                  Emma C. Ross (pro hac vice)
                                                    Shu Zhang (pro hac vice)
22                                                  GOLDMAN ISMAIL TOMASELLI
                                                      BRENNAN & BAUM LLP
23                                                  200 S. Wacker Dr., 22nd Floor
                                                    Chicago, IL 60606
24
                                                    Tel: (312) 681-6000
25                                                  Fax: (312) 881-5191
                                                    mpieja@goldmanismail.com
26                                                  alittmann@goldmanismail.com
                                                    dwinnard@goldmanismail.com
27                                                  eross@goldmanismail.com
                                                    szhang@goldmanismail.com
28

     APPLE’S ADMINISTRATIVE MOTION                       4                               CASE NO. 3:19-cv-01905-JD
     FOR RELIEF FROM PROTECTIVE ORDER
           Case 3:19-cv-01905-JD Document 168 Filed 01/25/21 Page 6 of 7



 1                                       Kenneth Baum (CA Bar No. 250719)
                                         GOLDMAN ISMAIL TOMASELLI
 2                                        BRENNAN & BAUM LLP
 3                                       429 Santa Monica Boulevard, Suite 710
                                         Santa Monica, CA 90401
 4                                       Tel: (310) 576-6900
                                         Fax: (310) 382-9974
 5                                       kbaum@goldmanismail.com
 6
                                         Attorneys for Defendant Apple Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S ADMINISTRATIVE MOTION           5                                CASE NO. 3:19-cv-01905-JD
     FOR RELIEF FROM PROTECTIVE ORDER
           Case 3:19-cv-01905-JD Document 168 Filed 01/25/21 Page 7 of 7



 1                                      PROOF OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of DEFENDANT APPLE
 3 INC.’S ADMINISTRATIVE MOTION FOR RELIEF FROM PROTECTIVE ORDER has

 4 been served on January 25, 2021, to all counsel of record who are deemed to have consented to

 5 electronic service.

 6
                                                     /s/ Doug Winnard
 7
                                                     Doug Winnard (CA Bar No. 275420)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     APPLE’S ADMINISTRATIVE MOTION               6                           CASE NO. 3:19-cv-01905-JD
     FOR RELIEF FROM PROTECTIVE ORDER
